Citation Nr: 0631268	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-12 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbosacral spine, currently evaluated as 
10 percent disabling. 

2.  Entitlement to service connection for spine disability, 
other than the already service-connected degenerative disc 
disease of lumbosacral spine. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1975 to May 
1981 and from October 1987 to August 1996.  
 
The issue of entitlement to an increased rating for 
degenerative disc disease of the lumbosacral spine comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2003 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 2004, a statement of the 
case was issued in March 2004, and a substantive appeal was 
received in April 2004.  

The issue of entitlement to service connection for a spine 
disability, other than the already service-connected 
lumbosacral spine, comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in July 2005, a statement of the case was issued in August 
2005, and a substantive appeal was received in September 
2005.  

A Board video conference hearing was held in May 2006.  The 
record was held open for 60 days so that the veteran could 
submit additional evidence, but none was submitted.

The issue of entitlement to service connection for spine 
disability, other than the already service-connected 
lumbosacral spine, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected degenerative disc disease of 
the lumbosacral spine is manifested by slight decrease in 
range of motion due to pain; but without limitation of 
forward flexion to 60 degrees or less, and without muscle 
spasm, abnormal gait, abnormal spinal contour, ankylosis or 
incapacitating episodes of at least two weeks over the past 
12 months. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service connected 
degenerative disc disease of the lumbosacral spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5243 (in 
effect since September 23, 2002), Diagnostic Codes 5292, 5295 
(in effect prior to September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a January 2003 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit(s) sought.  
The appellant was also advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the January 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in January 2003, which was prior to the 
July 2003 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  In the present appeal, in March 2006, 
the appellant was provided with notice of what type of 
information and evidence was needed to establish a disability 
rating and effective date.  Thus, the Board finds that the 
requirements of Dingess/Hartman have been met.  Nevertheless, 
even if the March 2006 notice to the veteran was 
insufficient, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
medical records and a VA examination.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded a VA examination in February 2003.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of an increased rating for the lumbosacral spine.  



Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected degenerative disc disease 
of his lumbosacral spine warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that prior to the veteran's claim, VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, during the 
pendency of the appeal, VA promulgated new regulations for 
the evaluation of the remaining disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
March 2004 statement of the case and May 2005 supplemental 
statement of the case.  Therefore, the Board may also 
consider these amendments without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5292, 
limitation of motion of the lumbar spine is assigned a 10 
percent rating for slight limitation of motion; a 20 percent 
rating for moderate limitation of motion; and 40 percent 
rating for severe limitation of motion.  

Under Diagnostic Code 5295 for lumbosacral strain, a 10 
percent rating is awarded with characteristic pain on motion; 
and a 20 percent rating is in order with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A maximum scheduler rating 
of 40 percent is awarded when disability from lumbosacral 
strain is severe, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height; a 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; a 30 percent rating is warranted for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

The Board also notes that under Diagnostic Code 5003 for 
degenerative arthritis, ratings are based on the limitation 
of motion of the affected joint or joints.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Diagnostic Code 5010 states that 
traumatic arthritis should be rated like degenerative 
arthritis.  38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5003, 5010.

An October 2002 private medical report showed that there was 
no evidence of scoliosis, asymmetry or atrophy in the lumbar 
spine.  There was normal muscle tone and there was no 
tenderness on palpation.  Flexion of the lumbar spine brought 
the fingertips inches from the floor.  There was pain at the 
extremes of motion. 

The veteran was afforded a VA examination in February 2003.  
The veteran gave no history of chronic radicular pain, no 
permanent parathesias, no weakness, no bladder or bowel 
dysfunction or routine use of a back brace.  The veteran 
provided that since 1996, he had two or three episodes where 
he had thrown his back out, which involved severe pain in the 
midline and radicular component down the anterior aspect of 
the right leg to the knee.  The veteran would lie on the 
floor for approximately 10 minutes due to the pain and then 
sleep the rest of the day.  On examination, the examiner 
found that the veteran's gait was normal.  The veteran had no 
loss of lumbar lordosis, no evidence of scoliosis and no 
surgical scarring.  There was no tenderness to palpation in 
the midline or in the paravertebral muscles and there was no 
muscle spasms.  Extension was from zero to 35 degrees and 
flexion was from zero to 70 degrees.  There was no decrease 
in range of motion with repetitive motion, but there was some 
discomfort, although no grimacing.  Lateral rotation was from 
zero to 45 degrees and lateral flexion was from zero to 30 
degrees.  There was no loss of range of motion or discomfort 
with repetitive motion testing.  Sensation was intact and 
motor strength was normal and symmetric in the lower 
extremities.  Deep tendon reflexes were normal and symmetric 
in the patellar and Achilles reflexes bilaterally and the 
straight leg lift did not produce radiculopathy in either 
leg.  The veteran was diagnosed with degenerative arthritis 
of the lumbosacral spine with residuals of intermittent pain. 

VA treatment records from March 1998 to July 2004 showed that 
the veteran had complained of chronic back pain. 

The veteran's service connected degenerative disc disease of 
the lumbosacral spine is currently rated as 10 percent 
disabling under the new criteria for intervertebral disc 
syndrome, Diagnostic Code 5293.  The Board must determine 
whether an increased rating is warranted under the new 
criteria for intervetebral disc syndrome, which became 
effective prior to the veteran's current claim for an 
increased rating; and under both the new and old criteria 
under the remaining Diagnostic Codes of the spine because 
these revisions in the rating criteria became effective 
during the pendency of the appeal.  

Therefore, the Board now turns to the issue of rating the 
veteran's degenerative disc disease under the new criteria 
for intervertebral disc syndrome.  There is no medical 
evidence of record showing that the veteran currently suffers 
from incapacitating episodes having a total duration of at 
least two weeks during the past 12 months to warrant a 20 
percent rating under this provision.  The February 2003 
examination showed that the veteran only had two or three 
incapacitating episodes since 1986 that lasted about a day.

Further, under the new general rating formula, there is no 
medical evidence to warrant a 20 percent rating or higher.  
There was no objective finding of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  The 
February 2003 examination showed that the veteran's range of 
motion was 35 degrees extension and 70 degrees flexion, with 
no additional limitation due to pain.  The examiner found no 
evidence of abnormal gait, abnormal spinal contour, muscle 
spasm or ankylosis.  There is no medical evidence of record 
demonstrating any additional loss of motion. 

Under the old criteria, Diagnostic Code 5292, a 20 percent or 
higher rating is not warranted because limitation of motion 
has not been found to be moderate.  Again, 
the February 2003 VA examination showed that the only 
limitation of motion was 70 degrees flexion.  The Board also 
finds that an increased rating is not warranted under other 
old Diagnostic Codes.  Again, the February 2003 examination 
showed no evidence of muscle spasm to warrant a 20 percent 
rating or higher under Diagnostic Code 5295.  Further, 
Diagnostic Codes 5285, 5286 and 5289 for the lumbar spine are 
not applicable in this case because there is no evidence of a 
vertebra fracture or ankylosis of the lumbar spine.  

The Board acknowledges that the veteran has complained of 
chronic low back pain and thus, recognizes the application of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, 
functional loss due to pain is already contemplated in the 
current 10 percent rating. 

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, there has been no objective finding of neurological 
abnormalities.  The February 2003 examination report found no 
history of bowel or bladder dysfunction, and sensation was 
intact and the straight leg lift failed to produce 
radiculopathy in either leg.  Thus, a separate rating is not 
warranted for neurological symptoms. 

Therefore, a preponderance of the evidence is against a 
rating in excess of 10 percent for degenerative disc disease 
of the lumbosacral spine.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  
Nevertheless, should the veteran's service-connected 
disability increase in severity in the future, he may always 
advance a new claim for an increased rating. 


ORDER

A rating in excess of 10 percent for degenerative disc 
disease of the lumbosacral spine is not warranted.  To that 
extent, the appeal is denied.


REMAND

The veteran is also claiming service connection for spine 
disability, other than the already service-connected 
lumbosacral spine.  The February 2003 VA examination showed 
that the veteran had degenerative disc disease of the 
cervical spine, status post anterior fusion at the C6-C7 
level.  In his July 2005 notice of disagreement and September 
2005 substantive appeal, the veteran indicated that he was 
also claiming that his other spine disability was secondary 
to his service-connected lumbosacral spine disability. 

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  In the instant case, an 
examination and opinion is necessary to determine whether a 
medical nexus exists between the veteran's non-service 
connected spine disability and the veteran's service 
connected disability.  

Further, when determining service connection, all theories of 
entitlement must be considered.  Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In his May 
2006 hearing testimony, the veteran indicated that he 
experienced shoulder pain in service that resulted in his 
spine disability.  The veteran's service medical records 
showed that he fractured his right clavicle in service and 
complained of persistent shoulder pain.  The February 2003 
examination report indicated that the veteran's service 
medical records were not available for review in conjunction 
with the examination.  Therefore, an examination is needed to 
also determine whether service connection is warranted on a 
direct basis.  Thus, the Board finds that a VA examination 
and opinion are required in order to meet the requirements of 
38 C.F.R. § 3.159(c)(4).

The Board also notes that a revised version of 38 C.F.R. 
§ 3.310 becomes effective October 10, 2006.  The revised 
version essentially provides that VA will not concede 
aggravation of a nonservice-connected disease or injury by a 
service-connected disease or injury unless the baseline level 
of severity is established by medical evidence.  The 
regulation further sets out the procedure for determining the 
extent of any aggravation.  The attention of the RO and the 
VA examiner are directed to these changes so that the report 
of the VA examination directed by the Board includes the 
necessary information. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain whether any current spine 
disability, other than the service-
connected lumbosacral spine, is causally 
related to any inservice injury or is 
proximately due to, or has been 
aggravated by, his service-connected 
degenerative disc disease of the 
lumbosacral spine.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
tests, such as x-rays, should be 
accomplished.  

After reviewing the claims file and 
examining the veteran, the examiner 
should respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current spine disability, other 
than the service-connected lumbosacral 
spine, is causally related to any injury 
documented in the service medical 
records?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current spine disability is 
proximately due to, or caused by, the 
veteran's service-connected degenerative 
disc disease of the lumbosacral spine?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current spine disability has 
been aggravated by the veteran's service-
connected degenerative disc disease of 
the lumbosacral spine?  If so, the 
examiner should report the baseline level 
of severity of the nonservice-connected 
disability prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the 
increase in severity of the nonservice-
connected disability is due to the 
natural progress of the disease, the 
examiner should indicate the degree of 
such increase in severity due to the 
natural progression of the disease.  See 
generally 38 C.F.R. § 3.310(b) (effective 
October 10, 2006). 

2.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted (on either a 
direct or secondary basis) for the 
veteran's spine disabilities, other than 
the service-connected lumbosacral spine.  
The provisions of 38 C.F.R. § 3.310(b) 
(effective October 10, 2006) should be 
applied as may be applicable.  If the 
benefit sought on appeal is not granted, 
the veteran should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


